—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 19, 1999 (People v Drakes, 263 AD2d 514), affirming two judgments of the Supreme Court, Kings County, both rendered October 8, 1996, as amended October 29, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *490effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, Acting P. J., Santucci, S. Miller and Smith, JJ., concur.